Case: 17-10424    Date Filed: 11/16/2017   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10424
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:15-cr-00082-TCB-LTW-6



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MILTON MINTER,
a.k.a. White Boi,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 16, 2017)

Before TJOFLAT, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-10424     Date Filed: 11/16/2017    Page: 2 of 9


      Defendant Milton Minter appeals his 120-month sentence, imposed after

pleading guilty to one count of theft of government property and one count of

aggravated identity theft. On appeal, he argues that the district court plainly erred

by applying a 12-level enhancement under U.S.S.G. § 2B1.1(b)(1)(G), asserting

that the loss amount did not exceed $250,000. He also challenges the district

court’s imposition of a $75,000 fine. After careful review, we affirm.

I.    BACKGROUND

      In March 2015, a federal grand jury charged Defendant and 15 other

individuals in an 83-count indictment with crimes stemming from their

involvement in a scheme to cash stolen and falsified United States treasury checks.

Defendant subsequently pled guilty to Count 28, theft of government property in

violation of 18 U.S.C. § 641, and Count 29, aggravated identity theft in violation of

18 U.S.C. § 1028A(a)(2).

      In preparation for sentencing, the probation officer prepared a Presentence

Investigation Report (“PSR”). As to Count 28, the PSR assigned Defendant a base

offense level of 6 under U.S.S.G. § 2B1.1. The PSR applied an 18-level

enhancement pursuant to U.S.S.G. § 2B1.1(b)(1)(J), concluding that Defendant

was accountable for a loss amount of $4,890,080.93. Other enhancements not

relevant to this appeal were applied, resulting in a total offense level of 30. With a

total offense level of 30 and a criminal history category of VI, Defendant’s


                                          2
              Case: 17-10424    Date Filed: 11/16/2017   Page: 3 of 9


guideline range was 168 to 210 months’ imprisonment. He was also subject to a

24-month consecutive statutory minimum sentence as to Count 29 (the aggravated

identity theft count). The PSR opined that Defendant did not have the ability to

pay a fine. Relevant to this appeal, Defendant objected to the loss amount

attributed to him and the corresponding enhancement under § 2B1.1(b)(1)(J).

      At the sentencing hearing, the district court heard testimony from several

witnesses as to the loss amount. Christopher Jacobsen, a fraud investigations

manager of a check authorization and warranty company, testified that, all total,

there were approximately 6,000 checks successfully cashed as part of the entire

scheme, totaling over $11 million. The value of the checks successfully cashed

prior to Defendant’s arrest was approximately $4.8 million. He further testified

that over $250,000 worth of these checks were cashed using variations of social

security numbers with the same first five digits as Defendant’s. Defendant testified

that he believed he personally cashed between $150,000 to $200,000 worth of

checks.

      The Government argued that the district court should find the loss

attributable to Defendant to be $4.8 million. When asked by the district court what

Defendant estimated the loss to be, defense counsel responded, “Less than 550

[thousand].” The court clarified by asking, “Between 250 and 550 [thousand]?” to

which defense counsel responded, “Yes.” Defense counsel later told the district


                                         3
                Case: 17-10424       Date Filed: 11/16/2017      Page: 4 of 9


court that her own research indicated that the amount “should be less than 550,

between 250 and 550.” She reiterated that the evidence presented at the hearing

supported a loss amount of $250,000.

       The district court agreed and concluded that the loss amount was $250,000,

stating that Defendant should receive a 14-level enhancement. Defense counsel

quickly corrected the court, indicating that under her calculations the Guidelines

called for a 12-level enhancement, not a 14-level enhancement. 1 The district court

agreed with defense counsel, and leaving all other calculations the same, calculated

an amended offense level of 22.

       The parties agreed that Defendant’s criminal history category should be V,

which resulted in an amended guideline range of 77 to 96 months’ imprisonment.

The district court then asked the parties if it had correctly calculated the guideline

range, and defense counsel answered, “Yes, your honor.” Consequently, the

district court sentenced Defendant to a total of 120 months’ imprisonment,

consisting of 96 months as to Count 28, and a consecutive 24-month sentence as to

Count 29. The court also imposed a $75,000 fine. This appeal followed.

II.    DISCUSSION

       A.     Loss Amount


1
  Under the Guidelines, a defendant is subject to a 14-level enhancement pursuant to U.S.S.G.
§ 2B1.1(b)(1)(H) if the loss is more than $550,000. U.S.S.G § 2B1.1(b)(1)(H). A 12-level
enhancement applies if the loss is more than $250,000. U.S.S.G. § 2B1.1(b)(1)(G).
                                               4
              Case: 17-10424      Date Filed: 11/16/2017   Page: 5 of 9


      Notwithstanding his counsel’s position at sentencing, Defendant now argues

that the district court plainly erred by imposing a 12-level enhancement under

§ 2B1.1(b)(1)(G). Section 2B1.1(b)(1)(G) of the Guidelines provides for a 12-

level enhancement if the loss is more than $250,000. U.S.S.G. § 2B1.1(b)(1)(G).

By contrast, § 2B1.1(b)(1)(F), provides for a 10-level enhancement if the loss is

more than $150,000. See U.S.S.G. § 2B1.1(b)(1)(F). Defendant asserts that he

should have received a 10-level enhancement because in stating the loss amount,

the court cited a figure of $250,000. In other words, to justify a 12-level

enhancement, Defendant argues that the court should have said the words “more

than” $250,000, not merely said “$250,000.”

      We conclude, however, that Defendant invited any alleged error made by the

district court. “The doctrine of invited error is implicated when a party induces or

invites the district court into making an error. Where invited error exists, it

precludes a court from invoking the plain error rule and reversing.” United States

v. Silvestri, 409 F.3d 1311, 1327–28 (11th Cir. 2005) (citation and quotations

omitted).

      At the sentencing hearing, after the district court stated that Defendant was

subject to a 14-level enhancement based on a loss of $250,000, defense counsel

informed the court that she thought the proper enhancement was 12 levels, not 14.

In advocating for her loss figure, defense counsel stated repeatedly that the loss


                                           5
              Case: 17-10424     Date Filed: 11/16/2017    Page: 6 of 9


amount was within the $250,000 to $500,000 range, which corresponds to the 12-

level increase under U.S.S.G. § 2B1.1(b)(1)(G) that was imposed by the court. See

U.S.S.G. § 2B1.1(b)(1)(G). Further, when the district court asked the parties if the

guidelines calculations were correct, defense counsel unequivocally answered in

the affirmative. There was no suggestion by counsel that the loss figure was

precisely $250,000, which would fall within the 10-level enhancement range, but

instead counsel indicated that it was somewhere between $250,000–$500,000.

Indeed, the Government’s expert had testified that over $250,000 in checks had

used variations of Defendant’s social security number.

      Under these circumstances, we conclude that Defendant invited any error in

the district court’s application of the 12-level enhancement under

§ 2B1.1(b)(1)(G). See United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006)

(concluding that the invited error doctrine precluded a defendant from challenging

a term of supervised release where he acknowledged that the court could impose

supervised release and repeatedly requested supervised release in lieu of

imprisonment). Although we have declined to apply the invited error doctrine

where a defendant merely fails to object to the district court’s action, see United

States v. Dortch, 696 F.3d 1104, 1112 (11th Cir. 2012), Defendant unequivocally

informed the district court that it had correctly calculated the guideline range.

Moreover, Defendant actually requested the particular enhancement level he


                                           6
                  Case: 17-10424         Date Filed: 11/16/2017         Page: 7 of 9


received. Indeed, the PSR had calculated a much higher loss figure. Because any

error by the district court with respect to the loss amount enhancement was invited

by Defendant, we decline to review his argument on appeal.

        B.      Imposition of a $75,000 Fine

        Defendant argues for the first time on appeal that the district court erred by

imposing a $75,000 fine because he contends he has no ability to pay the fine.

        Ordinarily, we review the district court’s fine determination for clear error.

United States v. Lombardo, 35 F.3d 526, 527 (11th Cir. 1994). The defendant

bears the burden of establishing that he is unable to pay the fine. United States v.

Hernandez, 160 F.3d 661, 665 (11th Cir. 1998). However, if the defendant fails to

object to the district court’s imposition of a fine at the sentencing hearing, we

review for plain error, 2 and will reverse the decision only if disregarding the error

would result in a “manifest injustice.” Id.

        The Sentencing Guidelines require the district court to impose a fine unless

the defendant establishes that he is unable to pay and is not likely to become able

to pay. U.S.S.G. § 5E1.2(a). In determining the fine amount, the district court

must consider several factors, including, among other things, the defendant’s

ability to pay based on his earning capacity and financial resources, any restitution
2
  To establish plain error, “there must be (1) an error (2) that is plain . . . (3) that has affected the
defendant’s substantial rights” and (4) seriously affects the fairness, integrity, or public
reputation of judicial proceedings. United States v. Madden, 733 F.3d 1314, 1320 (11th Cir.
2013).

                                                    7
               Case: 17-10424     Date Filed: 11/16/2017    Page: 8 of 9


the defendant is obligated to make, the expected costs of probation, the seriousness

of the offense, and the burden the fine puts on the defendant. Id. § 5E1.2(d). We

have held that the district court need not make explicit findings as to these factors,

so long as the record reflects the district court’s consideration of the proper factors

before it imposes the fine. Hernandez, 160 F.3d at 665–666.

       Because Defendant failed to object to the fine amount, we review for plain

error and will reverse only if the imposition of the $75,000 fine results in a

manifest injustice. See id. at 665. In a case similar to the Defendant’s, we

concluded that the district court’s imposition of a $15,000 fine would not result in

a manifest injustice. Id. at 665–66. In that case, the PSR had similarly indicated

that the defendant did not have the ability to pay a fine. Id. at 666. The defendant

in Hernandez likewise did not object to the imposition of the fine at sentencing

and, as a result, the district court did not make findings explaining its reasons for

imposing the fine. Id. at 665–66. We nevertheless affirmed the imposition of the

fine because the record suggested that the defendant had the ability to pay. Id. at

666.

       Like our decision in Hernandez, we conclude that the district court in the

present case did not plainly err by imposing a $75,000 fine because the record

shows that Defendant has the ability to pay the fine. Defendant admitted at the

sentencing hearing that he had personally cashed between $150,000 and $200,000


                                           8
               Case: 17-10424    Date Filed: 11/16/2017    Page: 9 of 9


worth of stolen checks. Admittedly, it is not clear what happened to this money.

Nevertheless, Defendant was not ordered to pay restitution for the checks he

admitted he cashed. See U.S.S.G. § 5E1.2(d)(4) (indicating that the restitution a

defendant is required to make is a factor to be used when determining the amount

of a fine). The PSR also noted that Defendant had a history of employment, a

G.E.D., was in his early thirties, and had no physical health problems, all of which

suggest that he would have the ability to earn income after being released from

prison. Cf. Lombardo, 35 F.3d at 528 (concluding that the district court did not

clearly err in imposing a fine in part because of the likelihood that the defendant

would be able to pay the fine in the future if his other debts were discharged in

bankruptcy).

       We acknowledge that the PSR notes that, at that time, Defendant had no

assets, earned between $5.25 and $8.00 at several of his past jobs, and has a history

of substance abuse. However, Defendant also reported that he earned $400 per

week at his most recent job as a club promoter from 2005 through 2013, and

$1,000 per week working as an actor from 2011 to 2012. In light of these facts, we

cannot say that the imposition of the fine has resulted in a manifest injustice. See

Hernandez, 160 F.3d at 666.

III.   CONCLUSION

       For the above reasons, Defendant’s sentence is AFFIRMED.


                                          9